Citation Nr: 0518019	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-21 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
cervical strain, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for right thoracic 
outlet syndrome, postoperative with scar, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1981 and July 1988 to June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In connection with this appeal, the veteran testified at a 
Video Conference hearing before the undersigned Veterans Law 
Judge in April 2005.  A transcript of that hearing is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his service-connected chronic 
cervical strain and right thoracic outlet syndrome, 
postoperative with scar, are productive of increased 
impairment and are inadequately reflected by the schedular 
ratings presently in effect.  Review of the claims file 
reflects that, since his November 2000 request for increased 
evaluations, the veteran has been afforded VA examinations in 
March 2001, May 2002, and October 2003.  However, during his 
April 2005 hearing before the undersigned, the veteran 
complained of increased symptoms since his most recent VA 
examination.  Specifically, he complained of increased loss 
of circulation in his shoulder as well as increased pain and 
locking in his neck.  He testified that, as a self-employed 
automotive mechanic, he is required to do a great deal of 
overhead work and work on his back.  However, as result of 
his increased symptoms, the veteran has been required to take 
on less work.  He also testified that he no longer takes work 
which requires the replacement of motors, transmissions, or 
clutches.  

Upon consideration of the foregoing, the Board concludes that 
further development is required.  VA General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995.  Moreover, under the 
provisions of the VCAA, the assistance provided by VA 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).

The Board notes that there may be medical records relevant to 
this case which have not been obtained.  Specifically, the 
veteran has testified to undergoing VA medical treatment for 
his claimed disabilities since December 2002, the date of the 
most recent VA outpatient treatment records available for 
review.  These treatment records have not been obtained.  In 
this regard, the Board points out that VA is deemed to have 
constructive knowledge of documents generated by VA medical 
facilities, even if the said records are not physically part 
of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).   A failure to consider records which were in VA's 
possession at the time of a decision, although not actually 
in the record before the RO, may constitute clear and 
unmistakable error, if such failure affects the outcome of 
the claim.  VAOPGCPREC 12-95.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
appellant provide the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for any of his 
claimed disabilities since December 2002.  
After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant which have not been 
previously secured.  The attention of the 
RO is specifically directed to any 
records from VA medical facilities in 
Kerrville and San Antonio.  All records 
obtained should be associated with the 
claim file.

2.  The RO should schedule the veteran 
for an appropriate spine examination to 
ascertain the current nature and severity 
of his service-connected cervical and 
thoracic spine disabilities.  The claims 
folder must be made available to and be 
reviewed by the examiner in connection 
with the examination.  All clinical and 
special test findings should be clearly 
reported to allow for evaluation under 
both the old and the current versions of 
VA's criteria for rating disabilities of 
the spine, to include range of motion and 
the criteria for intervertebral disc 
syndrome.  Specifically, the examiner 
should assess the extent of functional 
and industrial  impairment caused by each 
of the  veteran's service-connected spine 
disabilities.  The examiner is requested 
to: (1) express an opinion as to whether 
pain could significantly limit the 
functional ability of the cervical or 
thoracic spine during flare-ups or 
repeated use, and express this 
determination, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
and (2) determine whether, as a result of 
cervical or thoracic strain, the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination.  Such 
determinations should be expressed, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  Finally, (3) the 
examiner should address the veteran's 
complaints of loss of circulation in his 
shoulder.  A complete rationale for all 
opinions expressed must be provided.  If 
the examiner finds it impossible to 
provide the requested opinion without 
resort to pure speculation, he or she 
should so indicate.

3.  After completion of the above, and 
any additional development deemed 
necessary, the RO should review the 
issues on appeal, with consideration of 
all applicable laws and regulations.  If 
the issues on appeal remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




